GILLESPIE, Presiding Justice:
This is the second appearance of this suit in this Court. A former interlocutory appeal was dismissed because it was improvidently granted. Burns v. Arrington, 251 Miss. 247, 169 So.2d 831 (1964). Thereafter the case was tried on its merits, and the trial court held that the deed to appellant was given to secure money advanced to Pink Arrington for the purchase price of the land involved. Complainants below and appellees here are the heirs at law of Pink Arrington. After a careful consideration of the pleadings and proof, we are of the opinion that the chancellor was justified in finding that the deed was in fact a deed of trust given to secure the payment of funds advanced for the purchase price of the land. We find no reversible error. The decree should be and it is hereby affirmed.
Affirmed.
RODGERS, PATTERSON, SMITH and ROBERTSON, JJ., concur.